Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed January 18, 2022. 

Claims 1,2,4,5,7,14-18,20,21,23,25,30-32,36-39,41,42,46-48,52 and 54-56 are pending. Claims 3,6,8-13,19,22,24,26-29,33-35,40,43-45,49-51 and 53 have been cancelled. Claims 1,16,18 and 52 have been amended. Claims 54-56 are new.

All prior rejections are withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,5,7,15,16,18,30-32,36-39,41,42,46-48,52 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine) in view of Dischler (US 6,233,795), Bolen (US 3,523,346) and Matsubara (US 2019/0127906).

The matchpoint document does not teach ozone washing after abrading, fabric moving in the same direction as the abrasive, roller pressures between 5Kg/cm to 60Kg/cm.
Dischler teaches producing sueding effects by abrading 100% dyed cotton fabrics and 25% or greater dyed cotton blends with polyester lycra (elastane) to suede the fabrics with cylindrical electroplated diamond grit rollers in which the grit coated roller moves either with (same) or against (opposite) direction of the fabric is effective and counterrotating pairs (one in the direction of fabric and one in the opposite direction to treat both sides is preferred (column 5, lines 59-67; column 6, lines 1-14; column 8, lines 1-25; column 7,lines 35-52).
Bolen teaches abrading a fabric by passing the fabric at a first predetermined speed (column 2, lines 59-70) in a first direction wherein the abrader comprises a sanding 
Matsubara teaches treating indigo dyed denim with abrasive particles followed by oxidizing the cotton in ozone gas to change the surface region of the cotton and provide 3 to 100 g/Nm3 ozone (paragraph 0054). Matsubara teach indigo dyed denim which is lasered, abraded and ozone treated is made into blue jeans (paragraph 0040). Matsubara teaches using a laser to burn laser designs on the article (paragraph 0053). Matsubara teaches agitation washing and drying of the fabric (Paragraph 0058-0059, paragraph 0040). Matsubara teaches softening the fabric after ozone treatment (Figure 2) and softening includes washing in an agitating machine during the rinse cycle in the washing machine (paragraph 0050).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the matchpoint document by using electroplated diamond rollers with the claimed grit and rolling them in the same direction as the fabric as Dischler teaches this is conventional in producing abraded and sueded surfaces on dyed cotton fabrics and blends thereof with 25% or greater cotton and the remaining polyester or lycra (elastane). Dischler teaches both rolling the diamond grot with and against based on the direction of fabric produce sufficient sueding effects on similar textiles as the matchpoint document. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the matchpoint document by abrading indigo dyed denim followed by ozone treating the denim to produce stonewashed jeans particularly 50?50 cotton/polyester blends as Bolen teaches it is known to abrade indigo dyed denim with emery grit coated rollers comprising similar cottons and polyester blends to remove some of the dye and expose undyed portions of the yarn. Bolen further teaches that the dyed denim yarn is woven and made into denim clothing and the matchpoint 
Regarding the order of steps for making the garment, agitation washing the garment, drying the garment and laser burning to form a design, the order of steps is not seen as critical as all the steps produce the same effects in any order. Fabrics are first treated to produce worn, faded looks, made into garments by cutting and sewing and laundered by washing and drying and finishing with laser patterns. Doing the same steps with the same functions in a different order would still produce the same product. Matsubara teaches laundering in a rinse cycle to soften the textile product such as jeans after abrasion and ozone treatment so it would be obvious to abrade, treat with ozone, 
Regarding the fiber length, fitness, dry tenacity, dry breaking extension, moisture regain density and warp count, these would be within routine skill in the art to select as The matchpoint document, Dischler, Bolen and Matsubara teach similar fibers of cottons and synthetics such as polyester and Matsubara teaches sturdy cotton warp-faced textile, and Bolen teach the grinding depends on the nature of the textile which would include the properties fiber length, fitness, dry tenacity, dry breaking extension, moisture regain density and warp count. Applicant has not demonstrated the criticality of these components and the matchpoint document, Bolen and Matsubara all teach treating similar textile fibers from cottons and synthetics, selection of the properties to have a sturdy textile which can undergo abrasion, ozone treatment and fabrication into a garment as well as laser burning treatment is obvious.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the matchpoint document by using two or more 200-600 US common grit rollers with diamond in an electroplated metal matrix as the matchpoint document teaches these rollers when used in pairs and at the claimed grit sizes are effective for abrading a moving fabric  
Regarding the amount of color fade, the degree of color fade is based on the abrasion dye removal, ozone concentration and time of treatment and therefore would be obvious to adjust as the matchpoint document, Bolen and Matsubara recognizes these processes impact the outcome of the abrasion and can be routinely adjusted based on the desired result, and Bolan and Matsubara teach the amount of color removal through . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine) in view of Dischler (US 6,233,795), Bolen (US 3,523,346) and Matsubara (US 2019/0127906) and further in view of Li (US 7,713,891).
The matchpoint document, Dischler, Bolen and Matsubara are relied upon as set forth above.
The matchpoint document, Dischler, Bolen and Matsubara do not specify Gossypium hirsutum or Gossypium barbadense cotton.
	Li teaches that two varieties of cotton fibers commercially available in the United States are Gossypium hirsutum or Gossypium barbadense cotton and they comprise the majority of the cotton used in the apparel industry and make fabrics more durable and absorbent (column 6, lines 19-31) and denims can be made from cotton (column 5, lines 52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the matchpoint document, Dischler, Bolen and Matsubara by selecting Gossypium hirsutum or Gossypium barbadense cotton because Li teaches these two varieties of cotton are the majority used in the apparel . 

Claims 14,16,20,21,23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine), Dischler (US 6,233,795), Bolen (US 3,523,346) and Matsubara (US 2019/0127906) and further in view of Liao (US 2006/0179810).
The matchpoint document, Dischler, Bolen and Matsubara are relied upon as set forth above.
The matchpoint document, Dischler, Bolen and Matsubara do not specify 4-12.5 Ne denim warp count or 12.5-30 Ne denim warp count.
	Liao teaches using 7.75 Ne cotton indigo yarn as the warp in denim fabric (paragraph 0087). Liao further teaches cotton counts are from 6 to about 40 Ne (paragraph 0025) and can be used in the warp of the fabric (paragraph 0043). Liao teaches stretch denims are made from combinations of cotton, spandex (Lycra, elastane), polyester. Liao teaches wrapped fibers which would be round in diameter. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the matchpoint document, Bolen and Matsubara by selecting the warp counts of Liao and using the claimed blends of cotton, polyester and elastane in a round shape as Liao teaches these are conventional blends that provide elasticity to denim and the warp yarn counts and round shape are conventionally used in the art to produce indigo dyed denim fabrics. The matchpoint .

Claims 16,23,25 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine), Dischler (US 6,233,795), Bolen (US 3,523,346) and Matsubara (US 2019/0127906) and further in view of Tulin (US 2014/0165265).
The matchpoint document, Dischler, Bolen and Matsubara are relied upon as set forth above.
The matchpoint document, Dischler, Bolen and Matsubara do not specify elastane in denim.
Tulin teaches denim jeans are conventionally made of blends of cotton with elastane, spandex or polyester (paragraph 0112,0165,0167) and combinations thereof to provide improved elasticity, strength and recovery than typical stretch cotton blend (paragraph 0169). Tulin teaches decorating the fabric, cutting into a garment (cutting, trimming), forming the garment (making), applying cosmetic finishing, seam and construction detailing (trimming; paragraph 0036). Tulin teaches cotton, Lycra, polyester blends (paragraph 0174). Tulin teaches cotton and spandex (elastane) with up to 10% spandex and the rest cotton (paragraph 0167, 0181).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the matchpoint document, Dischler, Bolen and Matsubara by combining elastane and cotton or elastane, polyester and cotton at the claimed percentages because Tulin teaches polyester, elastane and spandex provide . 

Claims 14,16,18,20,21,23,46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over The matchpoint document (diamondTec high performance diamondpeach® machine), Dischler (US 6,233,795),  Bolen (US 3,523,346) and Matsubara (US 2019/0127906) and further in view of Benefiel (US 2018/0160756).
The matchpoint document, Dischler, Bolen and Matsubara are relied upon as set forth above.
The matchpoint document, Dischler, Bolen and Matsubara do not specify hollow fibers, elastane in denim, the claimed warp count, laser treating after ozone and cutting the fabric to make garments.
Benefiel teaches indigo and sulfur dyed denim (paragraph 0049, 0052) jeans (abstract) are conventionally made of blends of 13-35 or 25-65 or 28mm or greater length cotton (paragraph 0042) which is a hollow fiber (paragraph 0043) blended with elastane, spandex or polyester (paragraph 0044, 0046) as the warp or weft (paragraph 0062) and combinations thereof to provide stretch characteristics (paragraph 0064). Benefiel 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of matchpoint document, Dischler, Bolen and Matsubara by combining elastane with cotton at the claimed percentages because Benefiel teaches elastane and cotton provide improved stretch properties to the denim. Since cotton is a hollow fiber it is obvious the yarns are hollow and round as they are taught to have particular diameters indicating they are circular. Optimizing amounts of the elastane and cotton to reach the desired degree of stretch to arriving at the claimed percentages of fiber components is obvious as it impacts fit, stretch and recovery.  The matchpoint document, Bolen and Matsubara invite the inclusion of using cotton blends with synthetics in denim jeans. It would have been obvious to cut, make and trim the abraded and ozone treated fabrics followed by laser treatment as Benefiel teaches conventional finishing such as sanding and ozone treatment are known to distress fabrics and laser treatment of finished fabrics provides customization of the final look. Benefiel teaches the claimed yarn counts are conventional and advantageous in producing denim jeans and it would be obvious to select them in the methods of the matchpoint document, Dischler, Bolen and Matsubara. It would have been obvious to cut, sew and trim the . 

Response to Arguments
Applicant's arguments filed Bolen have been fully considered but they are not persuasive. The rejections now rely on the matchpoint document which teaches a commercial fabric abrading/sueding machine available on the market used to abrade denim apparel. It is noted that the apparatus contains two rollers which can be rotated in any desirable direction, which would include in the same direction as the fabric, based on the desired abrasion pattern. Dischler teaches electroplated diamond grit cylindrical roller pairs rolled in the same direction or in the opposite direction of the fabric are effective in sueding fabric containing similar cotton, lycra (elastane) and polyester fibers. Applicant has not demonstrated the criticality of the direction of the rotation of the roller with respect to the fabric and since the matchpoint document allows for the operator to decide the direction of orientation, Dischler teaches using the same direction or opposite direction as equivalent, nothing unobvious is seen in selecting the order to be the same direction as the fabric as it is one of only two possible choices.  Bolen is now relied upon not for the number of rollers, degree of abrasion or direction of the roller and the fabric but rather to demonstrate these procedures are conventionally performed on indigo dyed denim, pressure is adjusted to impact the abrasion level and sanding boards with a 10 inch diameter covered in grit effectively abrade fabric to remove surface dye and expose lower . 
Matsubara clearly teaches the ozone oxidation is for enhancing the worn look of the indigo dyed denim and the method as a whole decolorizes the dyed denim to produce a used and abused appearance which is the same purpose of Bolen (9abstract, paragraph 0001-0002,0040). The presence of ozone inherently oxidized indigo dye even if that is not explicitly taught by Matsubara. Furthermore combining two methods used to produce worn abraded denim wherein physical abrasion and oxidation produce this effect is obvious to one of ordinary skill in the art. Bolen invites methods of oxidizing the surface of indigo dyed denim and Matsubara teaches ozone treatment is a means for oxidizing the surface of indigo dyed denim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMINA S KHAN/Primary Examiner, Art Unit 1761